By the Court :
The resolution of intention was to grade the street. The notice inviting sealed proposals was “ for grading ” the street, and referred to the resolution (No. 9,772). As explanatory, the notice inviting sealed proposals also informed bidders that the street mentioned was to be “regraded.” This was nothing more than to say that the street to be graded had once before been graded, and that it had become necessary to do the work over again. We see nothing in this which vitiates the notice for sealed proposals.
Judgment reversed and cause remanded, with directions to render judgment for the plaintiff upon the findings. Remittitur forthwith.